W. Allen, J.
The will of Alpheus Sanford gave to A. Jones Sanford but a life estate in the lands in question. The codicil did not enlarge his estate in the homestead, but changed it from a specific to an undivided half.
The deed of the demandants to the tenant purported to convey only such title as was conveyed by the tax deeds to Roger Pauli; and the covenants are limited to an estate acquired under those deeds, and do not estop the demandants from setting up any other title in themselves, nor from denying the validity of the tax sale. Hoxie v. Finney, 16 Gray, 332, and cases cited.
The tax sale was invalid, because it was made upon a notice to sell the lands, or undivided portions of them. Wall v. Wall, 124 Mass. 65. Forster v. Forster, 129 Mass. 559.

Exceptions overruled.